 



Exhibit 10.42
Final March 18, 2008
CSK AUTO, INC.
2008 CASH IN LIEU BONUS PLAN
ARTICLE I
General
     1.1 Purpose. This CSK Auto, Inc. Cash in Lieu Plan (the “Plan”) is
established by the Board of Directors (the “Board”) of CSK Auto, Inc. (the
“Company”). The Plan is intended to provide a payment to employees of the
Company and its Subsidiaries selected to participate in the Plan who otherwise
would have received annual grants of stock options and/or restricted stock in
2008.
     1.2 Plan Administration.
          (a) This Plan shall be administered by the Compensation Committee of
the Board (the “Committee”), as appointed from time to time by the Board. The
foregoing notwithstanding, the Board or the Committee may expressly delegate to
a subcommittee (the “Subcommittee”), consisting of one or more officers of the
Company, the authority to administer the Plan.
          (b) Subject to the provisions hereof, (1) the Committee (including any
Subcommittee) shall have complete control of the administration of this Plan,
with all powers necessary to enable it properly to carry out its duties; (2) the
Committee (including any Subcommittee) shall be authorized to interpret this
Plan and shall have the discretion to determine all questions arising in the
administration, construction and application of this Plan; and (3) the decisions
of the Committee (including any Subcommittee) upon all matters within the scope
of its authority shall be conclusive and binding on all parties.
     1.3 Definitions. The following terms shall have the following meanings when
used in this Plan:
          (a) “Base Salary” shall mean the Participant’s regular annual rate of
base pay as of the date a Bonus is awarded to the Participant under the Plan.
          (b) “Bonus” shall mean the grant to a Participant of a bonus award
pursuant to this Plan.
          (c) “Cause” shall have the same meaning as in the Stock Plan.
          (d) “Change in Control” shall have the same meaning as in the Stock
Plan.
          (e) “Good Reason” shall either have the definition set forth in the
employment or severance agreement between the Company and the Participant, or if
there is no such agreement or definition contained therein, the Participant’s
resignation from employment within 180 days after the occurrence of any of the
following, provided, however, that the Participant must provide written notice
to the Company within ninety (90) days after the occurrence of the event
allegedly constituting Good Reason, and the Company shall have thirty

1



--------------------------------------------------------------------------------



 



Final March 18, 2008
(30) days after such notice is given to cure: (i) a relocation of the
Participant’s principal place of employment of more than 50 miles without the
consent of the Participant, or (ii) a material reduction in the Participant’s
Base Salary.
          (f) “Involuntary Termination” shall mean any termination of the
Participant’s employment with the Company and its Subsidiaries (i) by the
Company for any reason other than Cause or the Participant’s death or disability
(as defined under the terms of any of the Company’s short-term or long-tern
disability plans), or (ii) by the Participant for Good Reason.
          (g) “Notice of Participation” means a notice provided to a Participant
that he or she has been designated by the Committee as a Participant in the
Plan, and setting forth the Eligible Participant’s Bonus amount.
          (h) “Stock Plan” shall mean the CSK Auto Corporation 2004 Stock and
Incentive Plan, as amended.
          (i) “Subsidiary” means any corporation of which the Company owns,
directly or indirectly, at least fifty percent (50%) of the total voting power
that is formed and has employees during the term of this Plan.
ARTICLE II
Participation
     2.1 Participation. All employees and executives of the Company or any
Subsidiary at the Manager-level and above, as of the date the Plan is adopted by
the Board, who are eligible to receive annual grants of stock options and/or
restricted stock shall be eligible to participate in the Plan. Each such
individual who is awarded a Bonus hereunder is referred to herein as a
“Participant”.
ARTICLE III
Bonus Payment
     3.1 Bonus Amount. Each Participant’s Bonus shall be calculated as a
percentage of his or Base Salary, as set forth in each Participant’s Notice of
Participation.
     3.2 Form of Bonus. The Bonus, upon vesting, is payable in cash. However,
notwithstanding the above, the Committee may, at the time a Bonus is awarded
under the Plan, grant the Participant an economically equivalent award (as
determined by the Committee) under the Stock Plan in lieu of such cash Bonus.
For the avoidance of doubt, the form of payment under a Bonus (stock or cash)
may not be changed following a Change in Control without the Participant’s
consent.
     3.3 Vesting.
          (a) Subject to Participant’s continuous employment by the Company and
its Subsidiaries through the applicable vesting date, the Bonus awarded to each
Participant will vest and become payable as follows: (i) 50% of the Bonus will
vest and become payable on March 1, 2009; and (ii) 50% of the Bonus will vest
and become payable on March 1, 2010. If the

2



--------------------------------------------------------------------------------



 



Final March 18, 2008
Participant’s employment terminates prior to a vesting date for any reason other
than an Involuntary Termination, the portion of the Bonus scheduled to vest and
become payable on or after the date of termination will be immediately
forfeited. Except as set forth in Section 3.3(b), in the event that a
Participant’s employment terminates prior to a vesting date by reason of an
Involuntary Termination, the Bonus awarded to such Participant shall continue to
vest and become payable in accordance with the schedule set forth in this
Section 3.3(a).
          (b) In the event of a Change in Control, notwithstanding anything set
forth in Section 3.3(a) to the contrary, subject to the Participant’s continuous
employment by the Company and its Subsidiaries through the applicable vesting
date (specified below), the vesting of any unvested and/or unpaid portion of the
Bonus awarded to each Participant shall accelerate and become vested and payable
in full upon the earliest of: (i) the date that is six months following the
Change in Control or (ii) the date the Participant’s employment terminates by
reason of an Involuntary Termination after the date the Change in Control is
consummated. If the Participant’s employment with the Company and its
Subsidiaries (including any successor thereto) terminates for any reason other
than an Involuntary Termination prior to the six-month anniversary of the Change
in Control, the Participant’s Bonus (to the extent then unvested and unpaid)
will be immediately forfeited.
     3.4 Payment. Unless a Participant’s Bonus has been awarded in the form of
an award under the Stock Plan as set forth in Section 3.2, each Participant
shall be entitled to payment in cash equal to the Bonus amount set forth in the
Notice of Participation (or the applicable portion thereof) within ten days
following the date the Bonus (or the applicable portion thereof) vests in
accordance with Section 3.3.
ARTICLE IV
Amendment or Termination
     4.1 Amendment; Termination. The Committee shall be entitled to amend or
terminate this Plan at any time, but no amendment or termination shall be made
that would impair the rights of any Participant, without such Participant’s
consent, under any Bonus theretofore granted, provided that no such consent
shall be required if the Committee determines in its sole discretion and prior
to the date of any Change in Control that such amendment or alteration either
(i) is required or advisable in order for the Company, the Plan or the Bonus to
satisfy any law or regulation or to meet the requirements of any accounting
standard, or (ii) is not reasonably likely to significantly diminish the
benefits provided under such Bonus, or that any such diminishment has been
adequately compensated. After the Change in Control, no amendment or termination
of this Plan shall be effective without the express written consent of each
Participant.
     4.2 Successors. The Company will require any successor (whether by purchase
of assets, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform all of the obligations of the Company under this Plan (including the
obligation to cause any subsequent successor to also assume the obligations of
this Plan) unless such assumption occurs by operation of law.

3



--------------------------------------------------------------------------------



 



Final March 18, 2008
ARTICLE V
Miscellaneous
     5.1 Set-Off. The Company shall be entitled to set off against the amounts
payable to a Participant hereunder any amounts owed to the Company by such
Participant.
     5.2 Parachute Payments. Unless the Participant is party to an employment or
severance agreement with the Company or any Subsidiary that provides the
specified treatment of payments in the event payments to the Participant are
deemed “parachute payments” under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) (whether or not such agreement provides for a
gross-up payment for excise taxes under Section 4999 of the Code), in the event
that any Bonus or other amount that may be paid or otherwise provided to or in
respect of a Participant by or on behalf of the Company and its Subsidiaries
pursuant to this Plan (the “Covered Payments”) is or may become subject to the
tax imposed under Section 4999 of the Code (or any successor provision or any
comparable provisions of state, local or foreign law) (“Excise Tax”), then the
portion of the Covered Payments that would be treated as “parachute payments”
under Code Section 280G (“Covered Parachute Payments”) shall be reduced so that
the Covered Parachute Payments, in the aggregate, are reduced to the Safe Harbor
Amount (as defined below). For the purposes of this Plan, the term “Safe Harbor
Amount” means the largest portion of the Covered Payments that would result in
no portion of the Covered Payments being subject to the Excise Tax.
     5.3 Non-Alienation. No Participant shall have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Plan, and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law, other than by will or the laws of decent and distribution.
     5.4 Withholding. All payments to a Participant under this Plan will be
subject to all applicable withholding of state, local, provincial and federal
taxes.
     5.5 Source of Payments. The obligations of the Company under the Plan are
solely contractual, and any amount payable under the terms of the Plan shall be
paid from the general assets of the Company or from one or more trusts, the
assets of which are subject to the claims of the Company’s general creditors.
     5.6 Notices. Any notice or document required to be given under the Plan
shall be considered to be given if actually delivered or mailed by certified
mail, postage prepaid, if to the Company, to [ADDRESS], Attention: [POSITION]
or, if to a Participant, at the last address of such Participant filed with the
Company.
     5.7 Gender and Number. Where the context permits, words in any gender shall
include any other gender, words in the singular shall include the plural, and
the plural shall include the singular.
     5.8 No Right to Employment or Continuation of Relationship. Nothing in this
Plan shall confer upon or be construed as giving any Participant any right to
remain in the employ of the Company or any Subsidiary. The Company or any of its
Subsidiaries may, at any time, dismiss a Participant from employment free from
any liability or any claim except as

4



--------------------------------------------------------------------------------



 



Final March 18, 2008
expressly provided in this Plan. No employee of the Company or any Subsidiary
shall have any claim to be designated a Participant and there is no obligation
for uniformity of treatment of any employee of the Company or any Subsidiary.
     5.9 Governing Law. THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS PLAN AND
ANY RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH APPLICABLE FEDERAL LAW AND THE LAWS OF THE STATE OF ARIZONA,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
     5.10 Severability. If any provision of this Plan is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or as to any
individual Participant, or would disqualify this Plan under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable law, or if it cannot be construed or deemed amended
without, in the sole determination of the Committee, materially altering the
intent of this Plan, such provision shall be stricken as to such jurisdiction or
Participant and the remainder of this Plan shall remain in full force and
effect.
     5.11 No Limitation Upon the Rights of the Company. This Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, or changes of its capital or business structure; to merge,
convert or consolidate; to dissolve or liquidate; or sell or transfer all or any
part of its business or assets.

5